(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vistos los casos de Paniagua v. El Pueblo, 33 D.P.R. 902, y Gompers v. Bucks Stove & Range Co., 221 U. S. 418, y creyendo que la resolución de desacato es apelable, y no habiendo la apelada demostrado que la presente apelación es frívola, ni que hubiera necesidad de notificar a la demandada en el pleito civil origen del procedimiento de desacato, no ha lugar a la desestimación solicitada.
El Juez Presidente Señor del Toro no intervino.